October 25, 2016




                                JUDGMENT

                 The Fourteenth Court of Appeals
                        DAMONTE BONDS, Appellant

NO. 14-15-00688-CR                         V.

                       THE STATE OF TEXAS, Appellee


                     ________________________________

      This court today heard a motion for rehearing filed by DAMONTE BONDS.
We order that the motion be granted, and that the court’s former judgment of
August 16, 2016 be vacated, set aside, and annulled. We further order this court’s
Opinion of August 16, 2016, withdrawn. Cause No. 14-15-00688-CR was heard
on the transcript of the record of the court below. Having considered the record,
this Court holds that there was no error in the judgment. The Court orders the
judgment AFFIRMED. We further order this decision certified below for
observance.